In an action to recover damages for personal injuries sustained as the result of negligent care of plaintiff while she was a patient in defendant’s hospital, defendant appeals from a judgment of the Supreme Court, Queens County, entered January 21, 1966, on the verdict of a jury in favor of plaintiff for $75,000. Judgment reversed on the facts and new trial granted, with costs to abide the event. In our opinion, the verdict was not only against the weight of the evidence on the issue of liability, but was also excessive. Beldock, P. J., Ughetta, Hill, Rabin and Benjamin, JJ., concur.